Exhibit 10.2

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 11, 2011 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Sierra Holdings Corp., a Delaware corporation (“Holdings”), the
Administrative Agent and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of October 26, 2007,
as amended by Amendment No. 1 dated as of December 18, 2009 (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Original Credit Agreement”).

B. The parties hereto wish to amend and restate the Original Credit Agreement in
its entirety on the terms set forth in the Restated Credit Agreement (as defined
below) to, among other things (a) extend the maturity of a portion of the Term
B-1 Loans, and (b) permit future refinancings and extensions of the Term Loans
and Revolving Credit Commitments.

C. Each Term B-1 Lender who executes and delivers this Amendment as an “Electing
Term Lender” has agreed to extend the maturity of all or a portion of such Term
B-1 Lender’s Term B-1 Loans in accordance with the terms and subject to the
conditions set forth herein.

D. Each Lender who executes and delivers this Amendment has agreed to amend the
Original Credit Agreement to be in the form of Annex A hereto.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Restated Credit Agreement
or, if not defined therein, in the Original Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Restatement Effective
Date (as defined below), and subject to the terms and conditions set forth
herein, (i) the Original Credit Agreement is hereby amended and restated in the
form of Annex A hereto (the Original Credit Agreement, as so amended and
restated, being referred to as the “Restated Credit Agreement”), (ii) the
Schedules attached hereto replace in their entirety the corresponding Schedules
attached to the Original Credit Agreement and (ii) the Exhibits attached hereto
hereby replace in their entirety the corresponding Exhibits attached to the
Original Credit Agreement, if any, or constitute new Exhibits to the Restated
Credit Agreement, as applicable.

SECTION 3. Extension of Certain of the Term B-1 Loans.

(a) Each Lender that is a Term B-1 Lender on the date hereof (an “Existing Term
B-1 Lender”) may elect (an “Electing Term Lender”) to become a Term B-3 Lender
and holder of a Term B-3 Loan subject to all of the rights, obligations and
conditions thereto under the Restated Credit Agreement by executing the
appropriate signature page in accordance with Section 3(b) hereof and delivering
to the Administrative Agent such signature page (the “Term B-3 Loan Extension
Election”) stating the amount of such Lender’s Term B-1 Loans outstanding
immediately prior to the effectiveness



--------------------------------------------------------------------------------

of the Restated Credit Agreement (“Existing Term B-1 Loans”) that such Lender
would like to extend and reclassify as Term B-3 Loans upon the effectiveness of
the Restated Credit Agreement (the “Proposed Term B-3 Loan Amount”); provided
that the aggregate amount of all Existing Term B-1 Loans that may be
reclassified as Term B-3 Loans in accordance with this Section 3(b) shall not
exceed sixty percent (60%) of the aggregate principal amount of Existing Term
B-1 Loans outstanding immediately prior to the effectiveness of the Restated
Credit Agreement (such amount, the “Extended Term Loan Cap”). In the event that
the Electing Term Lenders collectively submit Term B-3 Loan Extension Elections
prior to the Consent Deadline (as defined below) to extend and reclassify an
aggregate principal amount of Existing Term B-1 Loans in excess of the Extended
Term Loan Cap, each Electing Term Lender shall be deemed to have elected to
extend and reclassify as Term B-3 Loans a principal amount of its Term B-1 Loans
equal to the product of its Proposed Term B-3 Loan Amount multiplied by the
quotient obtained by dividing the Extended Term Loan Cap by the aggregate
Proposed Term B-3 Loan Amount of all Lenders obtained prior to the Consent
Deadline, with rounding adjustments with respect to the amount to be allocated
to each such Electing Term Lender as the Administrative Agent may determine in
its discretion (any such reduction in any Lender’s Proposed Term B-3 Loan Amount
as described in this sentence, an “Extension Cutback”).

(b) On the Restatement Effective Date, if the aggregate Proposed Term B-3 Loan
Amount of all Electing Term Lenders obtained prior to the Consent Deadline is
less than or equal to the Extended Term Loan Cap (including as a result of any
Extension Cutbacks), each Existing Term B-1 Lender that has executed and
delivered a counterpart to this Amendment as an “Electing Term Lender” (each, a
“Term B-3 Lender”) and has designated on its signature page an aggregate
principal amount of its Existing Term B-1 Loans to be treated as an “Extended
Amount” (a “Term B-3 Loan”) shall have its Existing Term B-1 Loan automatically
reclassified as a Term B-3 Loan for the purpose of the Restated Credit
Agreement, in an aggregate principal amount equal to its Proposed Term B-3 Loan
Amount, as adjusted by any Extension Cutback (such amount, as adjusted, the
“Term B-3 Loan Amount”).

SECTION 4. Conditions of Effectiveness. This Amendment and the amendment and
restatement of the Original Credit Agreement as set forth in Section 2 hereof
shall become effective as of the first date (such date being referred to as the
“Restatement Effective Date”) when each of the following conditions shall have
been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by (A) the Borrower, (B) each
Electing Term Lender, (C) the Required Lenders, and (D) the Required Facility
Lenders for the Term B-1 Loans as defined in the Original Credit Agreement and
(ii) a Guarantor Consent and Reaffirmation, in the form of Annex B hereto, duly
executed and delivered by each Guarantor.

(b) Consent Fee. The Administrative Agent shall have received from the Borrower
a consent fee payable in Dollars for the account of each Lender (other than a
Defaulting Lender) that has returned an executed signature page to this
Amendment to the Administrative Agent at or prior to 5:00 p.m., New York City
time on February 1, 2011 (the “Consent Deadline” and each such Lender, a
“Consenting Lender”) equal to 0.25% of the sum of (x) the aggregate principal
amount of Term Loans, if any, held by such Consenting Lender as of the Consent
Deadline with respect to which a consent was delivered and (y) the aggregate
amount of the Revolving Credit Commitment, if any, of such Consenting Lender as
of the Consent Deadline with respect to which a consent was delivered.

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in Sections 4.02(a) and (b) of the Restated
Credit Agreement shall have been satisfied on and as of the Restatement
Effective Date.

 

2



--------------------------------------------------------------------------------

(d) Fees. Citigroup Global Markets Inc., J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc. shall have received on the Restatement Effective
Date all fees separately agreed to with the Borrower.

(e) Notes. Each Lender that requests a Note pursuant to Section 10 hereof at
least three (3) Business Days prior to the Restatement Effective Date shall have
received an executed Note as provided for therein.

(f) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower addressed to it and the Lenders.

(g) Conditions With Respect to Mortgaged Properties. The Administrative Agent
shall have received (i) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property and (ii) with respect to any such Mortgaged Property that is located in
a special flood hazard area, (x) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto and (y) a copy of, or a certificate as to coverage under, the
property and flood insurance policies required by Section 6.07 of the Credit
Agreement and the applicable provisions of the Security Agreement, each of which
shall include a loss payable or mortgagee endorsement (as applicable) in form
and substance consistent with such certificates previously delivered to the
Administrative Agent.

(h) Perfection Certificate and Lien Searches. The Administrative Agent shall
have received (i) an updated perfection certificate with respect to the Loan
Parties in form and substance consistent with such certificates previously
delivered to the Administrative Agent, (ii) copies of a recent Lien and judgment
search in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties and (iii) copies of a recent registered
intellectual property search reasonably requested by the Administrative Agent
with respect to the Loan Parties.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. Neither the execution, delivery and performance by the Borrower of this
Amendment will (a) contravene the terms of any of the Borrower’s Organization
Documents, (b) result in any breach or contravention of, or the creation of any
Lien upon any of the property or assets of the Borrower or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01 of the Credit Agreement)
under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (c) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Restated Credit Agreement and each other Loan Document to
which the Borrower is a party, after giving effect to the amendments pursuant to
this Amendment, constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

3



--------------------------------------------------------------------------------

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated hereby, the Borrower and its Restricted Subsidiaries,
on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Restated Credit Agreement or any other
Loan Document, is true and correct in all material respects on and as of the
date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

SECTION 6. Post-Effectiveness Obligations.

(a) Within sixty (60) days after the Restatement Effective Date, unless waived
or extended in writing by the Administrative Agent in its sole discretion, with
respect to each Mortgaged Property, the Borrower shall deliver or shall cause
the applicable Loan Party to deliver the following to the Administrative Agent:

(i) with respect to each Mortgage encumbering Mortgaged Property, an amendment
(each, a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where such
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) with respect to each Mortgage Amendment, an endorsement to the existing
title insurance policy assuring the Administrative Agent that the Mortgage, as
amended by the Mortgage Amendment, is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Administrative Agent (as
appropriate) for the benefit of the Secured Parties free and clear of all liens
except those liens created or permitted by the Mortgage or by the Administrative
Agent, and such endorsement to title insurance policy shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent;

(iii) with respect to each Mortgage Amendment, opinions of counsel to the Loan
Parties, which opinions (x) shall be addressed to the Administrative Agent and
each of the Secured Parties, (y) shall cover (i) the due authorization,
execution, delivery of such Mortgage Amendment and (ii) the enforceability of
the respective Mortgage as amended by the Mortgage Amendment, and (x) shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent; and

(iv) with respect to any Mortgaged Property on the Restatement Effective Date
that is not located in a special flood hazard area, a copy of, or a certificate
as to coverage under, the property and flood insurance policies required by
Section 6.07 of the Credit Agreement and the applicable provisions of the
Security Agreement, each of which shall include a loss payable or mortgagee
endorsement (as applicable) in form and substance consistent with such
certificates previously delivered to the Administrative Agent.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

 

4



--------------------------------------------------------------------------------

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Original Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 8. First Lien Intercreditor Agreement. The First Lien Intercreditor
Agreement referred to in the Restated Credit Agreement is attached as Exhibit
I-2 hereto.

SECTION 9. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Credit Agreement.

SECTION 10. Replacement Notes. Each Term Lender executing this Amendment as an
“Electing Term Lender” shall have received, if requested by it through the
Administrative Agent, one or more replacement Notes payable to the order of such
Term B-3 Lender duly executed by the Borrower in substantially the form of
Exhibit C-5 hereto, evidencing such Term Lender’s Term B-3 Loans, as extended,
and such Term Lender’s remaining Term B-1 Loans, if any; provided that such Term
B-3 Lender shall have returned to the Borrower any Term Note held by it for
cancellation.

SECTION 11. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 12. Notices. All communications and notices hereunder shall be given as
provided in the Restated Credit Agreement.

SECTION 13. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 14. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 15. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVAYA INC. By:  

/s/ Matthew Booher

Name:   Matthew Booher Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ Tim Dilworth

Name:   Tim Dilworth Title:   Vice President



--------------------------------------------------------------------------------

By executing this signature page:

(i) as an Electing Term Lender, the undersigned institution agrees (A) to the
terms of the Amendment and the Restated Credit Agreement and (B) on the terms
and subject to the conditions set forth in the Amendment and the Restated Credit
Agreement, to extend and reclassify its existing Term B-1 Loans as Term B-3
Loans in the amounts reflected,

(ii) as a Revolving Credit Lender, the undersigned institution agrees to the
terms of the Amendment and the Restated Credit Agreement, and

(iii) as an existing Term Lender that is not an Electing Term Lender (any such
Lender, a “Non-Extending Term Lender”), the undersigned institution agrees to
the terms of the Amendment and the Restated Credit Agreement, but not to extend
and reclassify its existing Term B-1 Loans, if any, as Term B-3 Loans.

 

Name of Lender:                                          
                                         
                                                                           

 

  Executing as an Electing Term Lender:       by  

 

        Name:           Title:     For any Institution requiring a second
signature line:       by  

 

        Name:           Title:  

 

Term B-1 Loans          Existing Amount   Extended Amount         
________________   ________________         

 

  Executing as a Non-Extending Term Lender:     Executing as a Revolving Credit
Lender:       by  

 

        by  

 

        Name:           Name:         Title:           Title:   For any
Institution requiring a second signature     For any Institution requiring a
second signature         line:           line:       by  

 

        by  

 

        Name:           Name:         Title:           Title:



--------------------------------------------------------------------------------

ANNEX A

RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX B

GUARANTOR CONSENT AND REAFFIRMATION

                         , 2011

Reference is made to Amendment No. 2 to Credit Agreement attached as Exhibit A
hereto (the “Amendment”), dated as of February 11, 2011 to the Credit Agreement
dated as of October 26, 2007, as amended by Amendment No. 1, dated as of
December 18, 2009 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Original Credit Agreement”), among Avaya Inc. (the
“Borrower”), Sierra Holdings Corp., Citibank, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and each Lender from time to time party
thereto. Capitalized terms used but not otherwise defined in this Guarantor
Consent and Reaffirmation (this “Consent”) are used with the meanings attributed
thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Restatement Effective Date, be deemed to be a
reference to the Restated Credit Agreement.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Restated Credit Agreement, and
shall continue to secure the Secured Obligations (after giving effect to the
Amendment), in each case, on and subject to the terms and conditions set forth
in the Restated Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

SIERRA HOLDINGS CORP.

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: Citibank, N.A., as Administrative Agent

Citigroup Global Loans

2 Penns Way, Suite 100

New Castle, DE 19720

Attention: [                                         ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc. (the “Borrower”), Sierra Holdings Corp., Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
Swing Line Lender and L/C Issuer, and each lender from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement that it hereby requests (select one):

 

  ¨ A Borrowing of new Loans

 

  ¨ A conversion of Loans

 

  ¨ A continuation of Loans

to be made on the terms set forth below:

 

(A)    Class of Borrowing1   

 

(B)    Date of Borrowing, conversion or continuation (which is a Business Day)
  

 

 

1

Term B-1, Incremental Term B-2, Term B-3, Dollar Revolving Credit or Alternative
Currency Revolving Credit.



--------------------------------------------------------------------------------

(C)    Principal amount2   

 

(D)    Type of Loan3   

 

(E)    Interest Period4   

 

(F)    Currency of Loan   

 

[The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] 4.02(a) [and (b)]5 of the Credit Agreement will be
satisfied as of the date of Borrowing set forth above.]6

[The above request has been made to the Administrative Agent by telephone at
(212) [            ]].

 

2

Eurocurrency Rate Loans shall be in minimum of $1,000,000 (and any amount in
excess of $1,000,000 shall be an integral multiple of $500,000). Base Rate Loans
shall be in minimum of $500,000 (and any amount in excess of $500,000 shall be
an integral multiple of $100,000).

3

Specify Eurocurrency or Base Rate. Alternative Currency Revolving Loans and Euro
Term Loans must be Eurocurrency.

4

Applicable for Eurocurrency Borrowings/Loans only.

5

Inapplicable for the initial Credit Extensions on the Closing Date.

6

Applicable for Borrowings of new Loans only.



--------------------------------------------------------------------------------

AVAYA INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT C-5

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

FORM OF

TERM B-3 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, AVAYA INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
or its registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 26, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Sierra Holdings Corp., Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto) (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term B-3 Loans made by the Lender to the Borrower
pursuant to Section 2.01(a)(iii) of the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Term B-3 Loans made
by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term B-3 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit

 

2



--------------------------------------------------------------------------------

Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

AVAYA INC. By:  

 

  Name:     Title:  

 

4



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan      Maturity Date      Payments of
Principal/Interest      Principal
Balance of Note      Name of
Person Making
the Notation                                                                    
        

 

5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor (as defined below) and [the] [each]2 Assignee (as defined
below) pursuant to Section 10.07 of the Credit Agreement dated as of October 26,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Avaya Inc., a Delaware corporation (the “Borrower”),
Sierra Holdings Corp., Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto, receipt of a copy of which is
hereby acknowledged by [the] [each] Assignee. [It is understood and agreed that
the rights and obligations of [the Assignors] [the Assignees]3 hereunder are
several and not joint.]4 Capitalized terms used in this Assignment and
Assumption and not otherwise defined herein have the meanings specified in the
Credit Agreement. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

6



--------------------------------------------------------------------------------

action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or any other documents or instruments
delivered pursuant to any of the foregoing or the transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as [[the] [an]
“Assigned Interest”). Such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

  1. Assignor[s] (the “Assignor[s]”):                                         

 

  2. Assignee[s] (the “Assignee[s]”):                                         

Assignee is an Affiliate of: [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

 

  3. Borrower: Avaya Inc.

 

  4. Administrative Agent: Citibank, N.A.

 

  5. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitment/Loans of all
Lenders      Amount  of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/
Loans5  

Dollar Revolving Credit Facility

   $                    $                               % 

Alternative Currency Revolving Credit Facility

   $                    $                               % 

Term B-1 Loans

   $                    $                               % 

Incremental Term B-2 Loans

   $                    $                               % 

Term B-3 Loans

   $                    $                               % 

Effective Date:

 

5

Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

7



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, By:  

 

  Name:     Title:   [NAME OF ASSIGNEE], as Assignee, By:  

 

  Name:     Title:  

 

8



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

CITIBANK, N.A.,

as Administrative Agent,

By:  

 

  Name:     Title:   [Consented to]7: [    ], as a Principal L/C Issuer, By:  

 

  Name:     Title:   [Consented to] 8:

CITIBANK, N.A.,

as Swing Line Lender,

By:  

 

  Name:     Title:  

 

6

No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

7

No consent of the Principal L/C Issuers shall be required for any assignment of
a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

8

Only required for any assignment of any of the Dollar Revolving Credit Facility.

 

9



--------------------------------------------------------------------------------

AVAYA INC.9 By:  

 

  Name:     Title:  

 

9

No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) of the
Credit Agreement has occurred and is continuing, any Assignee.

 

10



--------------------------------------------------------------------------------

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under

 

1 Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of October 26,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Avaya Inc. (the “Borrower”), Sierra Holdings Corp.,
Citibank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, and each lender from time to time
party thereto.



--------------------------------------------------------------------------------

Section 10.07(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.07(b)(i) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received copies of the most recent financial statements
delivered pursuant to Section 4.01(g) or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance on any Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption is an
Administrative Questionnaire, (viii) the Administrative Agent has received a
processing and recordation fee of $3,500 as of the Effective Date and (ix) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee and (b) agrees
that (i) it will, independently and without reliance upon any Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [each]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT I-2

FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

Schedule 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

Administrative Agent, Swing Line Lender and L/C Issuer:

Robert Ross

Agency Loan Administrator

Citi Global Loan Operations

Citi Markets & Banking

1615 Brett Road

OPS 3

New Castle, DE 19720

P: 302-323-5499

F: 212-994-0961

Email: robert.ross@citi.com

Borrower:

c/o Avaya Inc.

211 Mt. Airy Road

Basking Ridge, New Jersey 07920

Attention:   Matthew Booher, Treasurer   Frank Mahr, Secretary

Facsimile: (908) 953-2657; (908) 953-4912

Email: mbooher@avaya.com; fmahr@avaya.com

Telephone: (908) 953-7500; (908) 953-3918

With a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: Byung Choi, Esq.

Facsimile: (617) 235-0452

Email: byung.choi@ropesgray.com

Telephone: 617-951-7277